DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 8 recited “a flange and an end”. It is unclear what is “an end” stand for.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US – 2005/0199450 A1).
As per claim 6, Campbell discloses Lever Assembly and Master Cylinder comprising:
a master cylinder assembly (12, Fig: 2A – 3) comprising
a body (26, Fig: 2A, 3);
a piston (34, Fig: 3) configured to move from an initial stroke position along a stroke within the body (Fig: 3);
a pushrod (22, Fig: 3, 5-8) configured to engage the piston (Fig: 3);
a link (110, Fig: 2A, 3-8) coupled within the body and configured to engage the pushrod (Fig: 3);
a first adjuster (134, 136, 194, [0051], Fig: 3, 5-8);
a second adjuster (138, [0043], Fig: 3, 5-8);
wherein the first adjuster (134, 136, 194) and second adjuster (138) are adjusted within the link (Fig: 3, 5-8);
wherein the initial stroke position of the piston is configured to be set by the first adjuster and second adjuster acting on the piston ([0043]-[0044] and [0051], Fig: 3, 5-8).

As per claim 7, Campbell discloses a set screw to maintain position of the first adjuster (The coupling mechanism 136 couples the lever output arm 130 to the push rod 22 and minimizes or prevents rotation of the push rod 22, so that, 136 function as set screw, [0049], Fig: 3, 5-8).

As per claim 8, Campbell discloses wherein the first adjuster comprises a threaded end on the pushrod (end of rod 22 has thread, Fig: 3, 5-8).

As per claim 11, Campbell discloses wherein the initial stroke position of the piston is configured to be set by the first adjuster through the link (via 134, 136, 194, [0051], Fig: 3, 5-8).

As per claim 12, Campbell discloses wherein the initial stroke position of the piston is configured to be set at the pushrod comprising the first adjuster (134, 136, 194, [0051], Fig: 3, 5-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US – 2012/0161420 A1) and further in view of Snead (US – 2015/0266540 A1).
As per claim 1, Eberlein discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicles comprising:
(a) a caliper assembly (A brake caliper of a hydraulic bicycle disc brake and/or motorcycle disc brake would be conceivable, [0151]); and
(b) a master cylinder assembly (86, Fig: 1)comprising
a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a full stroke within the body (as per figure 1, actuating lever 30 in position 89) to actuate braking action at the caliper assembly ([0167], [0175], Fig: 1);
a link (thrust piece 40 function as a link, Fig: 1) comprising a member (40, Fig: 1);
wherein the link is actuated by the actuator (30, Fig: 1) and configured to engage the pushrod into engagement with the piston (Fig: 1);
wherein the initial stroke position of the piston (at lever 30 at 39, Fig: 1) is configured to be provided an initial setting by the flange of the pushrod contacting the member of the link and adjustment of the pushrod acting on the piston and to determine a distance of movement by the actuator before braking action is actuated at the caliper assembly (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171] – [0173], Fig: 1).
Eberlein discloses a pushrod (51, Fig: 1) but fails to explicitly disclose a pushrod comprising a flange and configured to engage the piston.
Snead discloses Variable Rate Assembly for a Brake System for Bicycle comprising:
a pushrod (80, Fig: 3) comprising a flange (Attached figure and fig: 3) and configured to engage the piston (28, Attached figure and fig: 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Master Device for a Closed Hydraulic System of the Eberlein to make the pushrod with a flange and configured to engage the piston as taught by  Snead in order to adjust the piston travel and lever and pushrod clearance properly.

As per claim 2, Snead further disclose a set screw (62, threaded bore 62) to hold the initial setting of the pushrod (Fig: 3).

As per claim 3, Snead further disclose wherein the pushrod (80, Fig: 3) is threadedly coupled to a nut (62, Fig: 3); wherein the nut is pivotally coupled to the link (Fig: 3).

As per claim 4, Eberlein discloses wherein the actuator comprises a lever (30, Fig: 1); wherein movement of the lever by the operator provides actuation of a stroke including the distance of movement before braking action is actuated at the caliper assembly (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171] – [0173], Fig: 1).

As per claim 5, Eberlein disclose wherein the piston comprises a primary cup (Attached figure and fig: 1); wherein the initial stroke position is adjusted at the piston (at lever 30 at 39, Fig: 1); wherein adjustment of the initial stroke position provides the initial setting of the distance of the stroke for braking action by the operator ([071] – [073], Fig: 1).

    PNG
    media_image1.png
    441
    699
    media_image1.png
    Greyscale

Eberlein discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the body comprises a port timing hole for the initial stroke position.
Snead discloses wherein the body comprises a port timing hole (Attached figure and fig: 3) for the initial stroke position.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Master Device for a Closed Hydraulic System of the Eberlein to make the body comprises a port timing hole for the initial stroke position as taught by Snead in order to provide pressure in the cylinder correctly.

As per claim 14, Eberlein discloses Master Device for a Closed Hydraulic System of Handlebar-Steered Vehicles comprising:
a master cylinder assembly (86, Fig: 1) comprising
a body (80, Fig: 1);
a piston (60, Fig: 1) configured to move from an initial stroke position (as per figure 1, actuating lever 30 in position 39) along a stroke within the body (Fig: 1);
a pushrod (51, Fig: 1) configured to engage the piston (Fig: 1);
an adjuster (50, Fig: 1);
wherein the pushrod (51) is configured to act on the piston (60, Fig: 1);
wherein adjustment at the end of the pushrod and adjustment of the adjuster provide the initial stroke position of the piston (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171] – [0173], Fig: 1).
Eberlein discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the pushrod comprises a flange and an end.
Snead discloses the pushrod comprises a flange and an end (Attached figure and fig: 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Master Device for a Closed Hydraulic System of the Eberlein to make the pushrod with a flange an end as taught by  Snead in order to adjust the piston travel and lever and pushrod clearance properly.
Also see claim rejection 112 above.

As per claim 15, Eberlein discloses a link (40, Fig: 1) coupled to the pushrod (51) and coupled to the adjuster (50, Fig: 1).

As per claim 16, Snead further disclose wherein the adjuster is configured to engage the flange of the pushrod (Attached figure and fig: 3).

    PNG
    media_image2.png
    581
    646
    media_image2.png
    Greyscale


As per claim 17, Snead further disclose wherein the end of the pushrod comprises a threaded end (Fig: 3).

As per claim 18, Eberlein discloses a brake lever (31, Fig: 1) configured to move from an initial position to an actuation position to actuate the piston of the master cylinder assembly; wherein adjustment of the pushrod is configured to adjust a distance of movement of the brake lever before braking action ([0171] – [0173], Fig: 1).

As per claim 19, Eberlein discloses wherein adjustment of the adjuster is configured to adjust a distance of movement of the brake lever before braking action (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171] – [0173], Fig: 1).

As per claim 20, Eberlein as modified by Snead discloses all the structural element s of the claimed invention but fails to explicitly disclose wherein the pushrod is adjusted with a tool.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the tool for adjust the pushrod, since it was known in the art that to adjust the screw or threaded part require some kind of tools such as screw driver.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US – 2005/0199450 A1) as applied to claim 6 above, and further in view of Eberlein et al. (US – 2012/0161420 A1).
As per claim 9, Campbell discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the initial stroke position of the piston determines a length of stroke of the piston before braking action at a caliper assembly.
Eberlein discloses wherein the initial stroke position of the piston determines a length of stroke of the piston before braking action at a caliper assembly (To actuate the pressure point adjusting and/or brake or clutch lining adjusting device 50, a rotary knob 53 is provided on that end of the threaded bolt 51 which is situated opposite the threaded bolt head 54, [0171] – [0173], Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lever Assembly and Master Cylinder of the Campbell to make the initial stroke position of the piston determines a length of stroke of the piston before braking action at a caliper assembly as taught by Eberlein in order to provide  different grip spans in order to obtain an optimum transmission of force in relation to the angle of engagement of the force transmission components.

As per claim 10, Campbell discloses wherein the body comprises a port; and wherein the adjuster is configured to adjust the initial stroke position of the primary cup relative to the port (New fluid is introduced and the bleed ports are then closed. In previous systems, fluid changes required reorienting the master cylinder such that an upper bleed port is at a point above the top of a reservoir and the rest of the hydraulic system, [0008], Fig: 3).
Campbell discloses all the structural elements of the claimed invention but fails to explicitly disclose the piston comprises a primary cup.

    PNG
    media_image3.png
    542
    706
    media_image3.png
    Greyscale

Eberlein discloses wherein the piston comprises a primary cup (Attached figure and fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lever Assembly and Master Cylinder of the Campbell to make the piston with a primary cup as taught by Eberlin in order to prevent pressure lost in master cylinder chamber due to leak between piston and cylinder bore.




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein the pushrod comprises a flange; wherein the second adjuster contacts the flange of the pushrod to set the initial stroke position of the piston.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A: Hinkens et al. (US – 6,318,514 B1),
B: Kariyama et al. (US – 2015/0367908 A1),
C: Noborio et al. (US – 2015/0210345 A1),
D: Tetsuka et al. (US – 2011/0147149 A1),
E: Watarai et al. (US – 2008/0245632 A1), and
F: Campbell et al. (US – 2005/0199450 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657